UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – March 31, 2016 Item 1: Reports to Shareholders Semiannual Report | March 31, 2016 Vanguard Growth and Income Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2016 Total Returns Vanguard Growth and Income Fund Investor Shares 8.07% Admiral™ Shares 8.12 S&P 500 Index 8.49 Large-Cap Core Funds Average 6.23 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2015, Through March 31, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $39.55 $40.09 $0.388 $2.265 Admiral Shares 64.57 65.45 0.668 3.697 1 Chairman’s Letter Dear Shareholder, Despite a resurgence of volatility early in the second half of the period, U.S. stocks produced solid gains for the six months ended March 31, 2016. Stocks of larger-capitalization companies generally outpaced those of smaller firms . Vanguard Growth and Income Fund, which focuses on mid- and large-cap stocks, returned about 8% for the period. It finished behind its benchmark, the Standard & Poor’s 500 Index, but ahead of the average return of its peers. The fund posted gains in all ten industry sectors, with stocks of information technology, consumer staples, and industrials companies adding most to returns. However, the fund’s holdings in some of the top-performing sectors failed to keep pace with their counterparts in the index. Stocks charted an uneven course en route to a favorable outcome The broad U.S. stock market returned about 7% over the six months. The period began and ended strongly, with fluctuations in the middle as China’s economic slowdown and falling oil and commodity prices worried investors. Stocks rallied in March as investors again seemed encouraged by news about monetary policy. The Federal Reserve indicated, after a mid-March meeting, that it would raise interest rates fewer times in 2016 than previously anticipated. And central 2 bankers in Europe and Asia kept up stimulus measures to combat weak growth and low inflation. International stocks returned about 3% for the period after surging more than 8% in March. Stocks from emerging markets and from developed markets of the Pacific region outperformed European stocks, which were nearly flat. Bonds produced gains following a subpar start After posting weak results for the first three months of the period, bonds managed solid gains in the final three. The broad U.S. taxable bond market returned 2.44% for the fiscal half year. With stocks volatile and the Fed proceeding cautiously with rate hikes, bonds proved attractive. The yield of the 10-year U.S. Treasury note closed at 1.77% at the end of March, down from 2.05% six months earlier. (Bond prices and yields move in opposite directions.) Returns for money market funds and savings accounts remained limited by the Fed’s target rate of 0.25%–0.5%—still low despite rising a quarter percentage point in December. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 6.90%. International bonds got a boost as foreign currencies strengthened against the dollar, a turn-about from the trend of recent years. Market Barometer Total Returns Periods Ended March 31, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.75% 0.50% 11.35% Russell 2000 Index (Small-caps) 2.02 -9.76 7.20 Russell 3000 Index (Broad U.S. market) 7.30 -0.34 11.01 FTSE All-World ex US Index (International) 3.09 -8.53 0.70 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.44% 1.96% 3.78% Barclays Municipal Bond Index (Broad tax-exempt market) 3.20 3.98 5.59 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.04 CPI Consumer Price Index 0.08% 0.85% 1.28% 3 Even without this currency benefit, however, international bond returns were solidly positive. The fund delivered solid gains despite trailing its benchmark The Growth and Income Fund provides broad exposure to the large- and mid-cap segments of the U.S. stock market. Each of the fund’s three advisors uses its own quantitative approach to screen stocks based on fundamental data such as earnings growth prospects and balance-sheet quality. All share the goal of outpacing the fund’s benchmark over the long term without taking on significant additional risk. As I mentioned earlier in this letter, the fund produced positive results in all ten sectors for the most recent six months, with information technology, consumer staples, and industrials contributing most to overall performance. Together, the fund’s holdings in these three sectors accounted for almost 5 percentage points of its total return. The fund’s underperformance relative to its benchmark can be attributed to its smaller returns in a handful of sectors. Although they notched impressive returns, the fund’s holdings in information technology and industrials failed to keep pace with their counterparts in the index. This was also true of energy, health care, and utilities. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.34% 0.23% 1.11% The fund expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the fund’s annualized expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Large-Cap Core Funds. 4 Financials, which is one of the largest sectors, was also a relatively bright spot, as the fund’s holdings in this sector outpaced their benchmark counterparts by a wide margin. The fund also had a stronger showing than its benchmark in the lightly held materials sector. For more about the advisors’ strategy and the Growth and Income Fund’s positioning during the six months, please see the Advisors’ Report that follows this letter. Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale Note: Data are for U.S.-based Vanguard funds only. Source: Vanguard. 5 Consider rebalancing to manage your risk Let’s say you’ve taken the time to carefully create an appropriate asset allocation for your investment portfolio. Your efforts have produced a diversified mix of stock, bond, and money market funds tailored to your goals, time horizon, and risk tolerance. But what should you do when your portfolio drifts from its original asset allocation as the financial markets rise or fall? Consider rebalancing to bring it back to the proper mix. Just one year of outsized returns can throw your allocation out of whack. Take 2013 as an example. That year, the broad stock market (as measured by the Russell 3000 Index) returned 33.55% and the broad taxable bond market (as measured by the Barclays U.S. Aggregate Bond Index) returned –2.02%. A hypothetical portfolio that tracked the broad domestic market indexes and started the year with 60% stocks and 40% bonds would have ended with a more aggressive mix of 67% stocks and 33% bonds. Rebalancing to bring your portfolio back to its original targets would require you to shift assets away from areas that have been performing well toward those that have been falling behind. That isn’t easy or intuitive. It’s a way to minimize risk rather than maximize returns and to stick with your investment plan through different types of markets. (You can read more about our approach in Best Practices for Portfolio Rebalancing at vanguard.com/research.) It’s not necessary to check your portfolio every day or every month, much less rebalance it that frequently. It may be more appropriate to monitor it annually or semiannually and rebalance when your allocation swings 5 percentage points or more from its target. It’s important, of course, to be aware of the tax implications. You’ll want to consult with your tax advisor, but generally speaking, it may be a good idea to make any asset changes within a tax-advantaged retirement account or to direct new cash flows into the underweighted asset class. However you go about it, keeping your asset allocation from drifting too far off target can help you stay on track with the investment plan you’ve crafted to meet your financial goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 12, 2016 6 Advisors’ Report Vanguard Growth and Income Fund’s Investor Shares returned 8.07% for the six months ended March 31, 2016. The Admiral Shares returned 8.12%. The S&P 500 Index returned 8.49%, and the average return of large-capitalization core funds was 6.23%. Your fund is managed by three independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal half year and of how the portfolio’s positioning reflects this assessment. (Please note that Los Angeles Capital’s discussion refers to industry sectors as defined by Russell classifications, rather than by the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on April 18, 2016. Vanguard Growth and Income Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Los Angeles Capital 33 2,049 Employs a quantitative model that emphasizes stocks with characteristics investors are currently seeking and underweights stocks with characteristics investors are currently avoiding. The portfolio’s sector weights, size, and style characteristics may differ modestly from the benchmark in a risk-controlled manner. D. E. Shaw Investment 33 2,042 Employs quantitative models that seek to capture Management, L.L.C. predominantly “bottom up” stock-specific return opportunities while aiming to keep the portfolio’s sector weights, size, and style characteristics similar to the benchmark. Vanguard Quantitative Equity 33 2,040 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings and balance-sheet quality of companies as compared with their peers. Cash Investments 1 129 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 7 Los Angeles Capital Portfolio Managers: Thomas D. Stevens, CFA, Chairman and Principal Hal W. Reynolds, CFA, Chief Investment Officer and Principal The S&P 500 Index generated an 8.49% return for the six months ended March 31, 2016, as share prices recovered from January’s lows. Although falling equity volatility and rising energy prices eased credit concerns, investors remained concerned that earnings weakness could broaden outside of the energy and materials sectors. The best-performing stocks over the six months were those with larger market capitalization and higher dividend yields. Stocks of companies with a large percentage of revenues outside the United States also performed well. These themes were driven by falling bond yields and a recent reversal in dollar strength. The high-yielding telecommunication services and utilities sectors outperformed and the internet subsector also posted strong gains. The biotechnology and financials segments lagged, with banks especially weak as low interest rates continued to impact net interest margins. Over the six months, the portfolio maintained a bias towards lower-volatility stocks with strong analyst sentiment that contributed positively to returns. In addition, the portfolio’s tilt toward yield added value as investors sought stocks with higher payout ratios. Its bias toward smaller-cap stocks and its underweighting of stocks with foreign revenues modestly detracted from results. In terms of sectors, lower exposure to utilities detracted, while overweighting consumer staples and materials contributed to returns. Although the market continues to favor companies with strong profit margins, value-linked factors such as stronger earnings yield and stronger dividend yield are increasingly attractive. Investors are still penalizing volatile assets, along with riskier factors such as leverage and distress. The portfolio is tilted away from higher-growth segments of the market such as biotechnology, internet, and retail, and is tilted towards consumer staples. D. E. Shaw Investment Management, L.L.C. Portfolio Managers: Anne Dinning, Ph.D., Managing Director and Chief Investment Officer Philip Kearns, Ph.D., Managing Director The S&P 500 Index fluctuated during the six months, but ended the period with a return of 8.5% after a strong rally in the final six weeks. After much anticipation, the Federal Reserve raised interest rates in mid-December. Possibly because it had been telegraphed well ahead of time, the move seemed to have little effect on equity markets. The price of crude oil fell during the period but showed some signs of life at the tail end; the oil component of the S&P GSCI Commodity Index, for example, dropped 40% through mid-February but finished down only 15%. 8 Global equity markets exhibited mixed performance, with the MSCI Pacific Index returning 4.9% and the MSCI Europe Index essentially flat. The Shanghai Composite Index had returned 20% as of the third week in December, but gave it all back after the People’s Bank of China cut the yuan fixing rate by nearly 1.5% over a period of eight days. European stocks fell in December after the European Central Bank (ECB) lowered its deposit rate to –0.3% and extended its bond purchase program by six months. The Eurostoxx 50 Index lost 9.5% in eight days following the ECB announcement. While we actively monitor such market activity, we generally do not make portfolio decisions based on a subjective analysis of the investment environment, aside from attempting to mitigate newly emergent risk factors identified by the firm. There were no such occurrences during the half year. Our quantitative equity investment process deploys alpha models that seek to forecast individual stock returns and deploys risk models that seek to mitigate active exposures to industries, sectors, and common risk factors. However, in constructing the equity portfolios, this process may result in small to moderate active exposures to industries, sectors, and risk factors as a by-product of our focus on bottom-up stock selection. We therefore generally attribute portfolio performance to three major sources: bottom-up stock selection; exposure to risk factors such as value, growth, and market capitalization; and exposure to industry groups. Stock selection was the main reason for the underperformance of our portfolio, followed by exposure to certain industry groups. The largest drag on relative performance came from an overweight exposure to multiple segments of the pharmaceutical and energy sectors. Overall exposure to risk factors did not contribute materially to relative performance. Although underweight exposure to high-dividend-yield stocks and overweight exposure to high-volatility stocks detracted from relative performance, these were largely counterbalanced by underweight exposure to momentum stocks. The three largest single-stock contributors were an underweight position in Bank of America, an overweight position in AT&T, and an underweight position in JP Morgan Chase & Co. The three largest single-stock detractors were underweight positions in Facebook and Verizon Communications and an overweight position in Williams. The U.S. economy appears to be picking up strength, with unemployment remaining at or below 5% and the economy adding over 1.4 million nonfarm payroll jobs during the period. However, uncertainty and signs of weakness in various regions and sectors of the world economy could still dampen equity market returns. Japanese and core European five-year interest rates are currently negative, which may indicate troubled economic times ahead. In addition, China’s economy is still relatively weak, and the direction of oil prices remains uncertain. And while markets are generally anticipating that the Fed will raise interest rates again this year, there is much debate about the timing and size of the hike. 9 Vanguard Quantitative Equity Group Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Moving into 2016, the U.S. economy continued to grow, but at a slower pace. Fourth quarter 2015 real GDP grew 1.4%, down from 2.0% in the third quarter. The deceleration was mainly attributed to downturns in nonresidential fixed investment, exports, and state and local government spending. Corporate profits decreased 8.1%, reflecting the largest quarterly decline since the first quarter of 2011. The job market further improved, however. Total nonfarm payroll employment rose by 215,000 in March, while the unemployment rate was slightly changed at 5.0%. In the first quarter of 2016, oil prices declined significantly but then recovered, increasing by more than 40% from mid-February’s bottom. This volatility spilled over into the global stock markets as they saw similar price action in the same quarter. The U.S. Federal Reserve raised interest rates in December, after keeping rates near zero since 2008. Further gradual interest rate hikes are expected later this year, but they are dependent on the direction of global economic data. Even as the United States begins experiencing higher interest rates, several other central banks, including the European Central Bank and the Bank of Japan, are experimenting with negative interest rates in an attempt to spur economic growth. Over the period, our growth and management models contributed positively to performance, but our sentiment, valuation, and quality models did not perform as expected. We were able to produce positive stock selection results in five of the ten sectors in the benchmark. Our strongest results were in consumer discretionary, telecommunication services, and financials. Our worst results were in energy and information technology. At the individual stock level, the largest contributions came from overweight positions in PVH Corp, Leggett and Platt, and CenturyLink. In addition, when comparing the portfolio’s performance relative to its benchmark’s, we benefited from underweighting or avoiding poorly performing stocks such as Chipotle Mexican Grill, Staples, and Netflix. Unfortunately, we were not able to avoid all bad performers. Overweight positions in Transocean Ltd, Marathon Petroleum Corporation, and Ensco Plc directly lowered performance. Also, underweighting companies that were not positively identified by the fundamentals in our model, such as Chevron Corporation and Facebook Inc., hurt our overall outperformance relative to the benchmark. 10 Growth and Income Fund Fund Profile As of March 31, 2016 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 1.87% 1.99% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index FA Index Number of Stocks 949 504 3,900 Median Market Cap $52.6B $79.4B $52.5B Price/Earnings Ratio 18.6x 20.5x 21.8x Price/Book Ratio 2.8x 2.8x 2.7x Return on Equity 18.5% 18.5% 17.5% Earnings Growth Rate 8.2% 7.6% 8.0% Dividend Yield 2.3% 2.2% 2.1% Foreign Holdings 0.2% 0.0% 0.0% Turnover Rate (Annualized) 99% — — Short-Term Reserves 0.5% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index FA Index Consumer Discretionary 12.2% 12.9% 13.6% Consumer Staples 11.5 10.4 9.2 Energy 6.4 6.8 6.1 Financials 15.0 15.6 17.4 Health Care 14.5 14.3 13.7 Industrials 10.3 10.1 10.7 Information Technology 20.1 20.8 20.1 Materials 3.7 2.8 3.2 Telecommunication Services 3.0 2.8 2.5 Utilities 3.3 3.5 3.5 Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 0.99 0.99 Beta 0.98 0.96 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 3.3% Johnson & Johnson Pharmaceuticals 2.3 Microsoft Corp. Systems Software 2.0 Exxon Mobil Corp. Integrated Oil & Gas 1.7 AT&T Inc. Integrated Telecommunication Services 1.6 Alphabet Inc. Internet Software & Services 1.6 Wells Fargo & Co. Diversified Banks 1.5 Coca-Cola Co. Soft Drinks 1.2 Amazon.com Inc. Internet Retail 1.2 Altria Group Inc. Tobacco 1.1 Top Ten 17.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2016, the annualized expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. 11 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2005, Through March 31, 2016 Note: For 2016, performance data reflect the six months ended March 31, 2016. Average Annual Total Returns: Periods Ended March 31, 2016 Inception One Five Ten Date Year Years Years Investor Shares 12/10/1986 1.75% 11.98% 6.31% Admiral Shares 5/14/2001 1.88 12.10 6.44 See Financial Highlights for dividend and capital gains information. 12 Growth and Income Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.6%) 1 Consumer Discretionary (11.9%) * Amazon.com Inc. 122,581 72,769 Home Depot Inc. 471,519 62,915 Walt Disney Co. 464,223 46,102 McDonald’s Corp. 278,970 35,061 Target Corp. 377,623 31,071 Comcast Corp. Class A 475,170 29,023 Time Warner Cable Inc. 123,026 25,174 Lowe’s Cos. Inc. 322,852 24,456 Omnicom Group Inc. 270,032 22,475 Darden Restaurants Inc. 334,609 22,185 Leggett & Platt Inc. 438,340 21,216 * Priceline Group Inc. 15,600 20,108 L Brands Inc. 210,780 18,509 Time Warner Inc. 254,205 18,443 Interpublic Group of Cos. Inc. 783,716 17,986 Carnival Corp. 324,256 17,111 General Motors Co. 474,041 14,899 NIKE Inc. Class B 239,700 14,734 Wyndham Worldwide Corp. 192,650 14,724 PVH Corp. 142,150 14,081 Best Buy Co. Inc. 423,670 13,744 * O’Reilly Automotive Inc. 50,013 13,687 Marriott International Inc. Class A 175,600 12,499 Goodyear Tire & Rubber Co. 374,218 12,342 ^ Nordstrom Inc. 192,518 11,014 GameStop Corp. Class A 329,500 10,455 * Netflix Inc. 97,100 9,927 News Corp. Class B 749,142 9,926 * Discovery Communications Inc. Class A 329,393 9,430 VF Corp. 123,300 7,985 Staples Inc. 528,733 5,832 * AutoZone Inc. 7,118 5,671 Twenty-First Century Fox Inc. Class A 200,554 5,591 * Liberty Global plc 132,800 4,988 * Michael Kors Holdings Ltd. 85,840 4,889 Viacom Inc. Class B 111,800 4,615 Johnson Controls Inc. 112,740 4,393 * Mohawk Industries Inc. 19,820 3,784 Hanesbrands Inc. 133,100 3,772 * AutoNation Inc. 75,800 3,538 TEGNA Inc. 140,475 3,296 Kohl’s Corp. 64,470 3,005 DR Horton Inc. 85,054 2,571 Tiffany & Co. 34,700 2,546 * Ulta Salon Cosmetics & Fragrance Inc. 12,700 2,460 * Discovery Communications Inc. 78,302 2,114 * DISH Network Corp. Class A 42,566 1,969 Aramark 49,800 1,649 Hasbro Inc. 19,727 1,580 Hilton Worldwide Holdings Inc. 65,857 1,483 Restaurant Brands International Inc. 35,960 1,396 Bloomin’ Brands Inc. 71,337 1,203 Graham Holdings Co. Class B 2,354 1,130 News Corp. Class A 82,820 1,058 * Liberty Ventures Class A 24,700 966 Cable One Inc. 2,155 942 Royal Caribbean Cruises Ltd. 10,585 870 Service Corp. International 35,000 864 Gannett Co. Inc. 54,195 820 * TripAdvisor Inc. 12,200 811 * Sirius XM Holdings Inc. 199,800 789 * Vista Outdoor Inc. 14,100 732 * Sally Beauty Holdings Inc. 21,200 686 TJX Cos. Inc. 8,269 648 Twenty-First Century Fox Inc. 21,400 603 13 Growth and Income Fund Market Value • Shares ($000) * Liberty Global plc Class A 15,600 601 Magna International Inc. 12,900 554 Wendy’s Co. 48,200 525 Whirlpool Corp. 2,557 461 Starbucks Corp. 6,600 394 ^ Lions Gate Entertainment Corp. 18,000 393 * Michaels Cos. Inc. 13,800 386 Fiat Chrysler Automobiles NV 46,600 376 CST Brands Inc. 9,600 368 * Liberty Media Corp. 9,447 360 * LKQ Corp. 10,800 345 Rent-A-Center Inc. 20,100 319 * Denny’s Corp. 23,600 244 * Houghton Mifflin Harcourt Co. 11,100 221 * Liberty Media Corp. Class A 5,400 209 * Restoration Hardware Holdings Inc. 4,700 197 Newell Rubbermaid Inc. 4,167 185 PulteGroup Inc. 8,800 165 Time Inc. 9,700 150 DeVry Education Group Inc. 7,000 121 * NVR Inc. 60 104 Churchill Downs Inc. 682 101 * La Quinta Holdings Inc. 8,042 101 * Isle of Capri Casinos Inc. 6,527 91 Cheesecake Factory Inc. 1,700 90 Marriott Vacations Worldwide Corp. 1,331 90 * New York & Co. Inc. 19,273 76 Libbey Inc. 3,900 73 Nutrisystem Inc. 3,000 63 Gentex Corp. 3,900 61 * Bed Bath & Beyond Inc. 1,070 53 Aaron’s Inc. 2,000 50 Sonic Automotive Inc. Class A 2,400 44 Barnes & Noble Inc. 3,400 42 La-Z-Boy Inc. 1,500 40 * TopBuild Corp. 1,300 39 * Murphy USA Inc. 600 37 * Party City Holdco Inc. 2,340 35 * Liberty TripAdvisor Holdings Inc. Class A 1,500 33 Chico’s FAS Inc. 2,500 33 * Bojangles’ Inc. 1,900 32 Gap Inc. 1,080 32 Citi Trends Inc. 1,596 28 Cato Corp. Class A 700 27 Texas Roadhouse Inc. Class A 600 26 * Townsquare Media Inc. Class A 2,302 26 ClubCorp Holdings Inc. 1,764 25 * Sears Holdings Corp. 1,590 24 * Liberty Broadband Corp. 400 23 Carter’s Inc. 200 21 * Live Nation Entertainment Inc. 900 20 Genuine Parts Co. 200 20 Journal Media Group Inc. 1,600 19 * Lee Enterprises Inc. 9,597 17 Yum! Brands Inc. 200 16 * Chegg Inc. 3,500 16 * Express Inc. 700 15 * Ruby Tuesday Inc. 2,670 14 * Biglari Holdings Inc. 34 13 Signet Jewelers Ltd. 100 12 * Nautilus Inc. 600 12 Ross Stores Inc. 200 12 * ServiceMaster Global Holdings Inc. 300 11 Williams-Sonoma Inc. 200 11 * Tumi Holdings Inc. 400 11 * Starz 400 11 Lennar Corp. Class A 200 10 Wolverine World Wide Inc. 500 9 * Regis Corp. 600 9 * Container Store Group Inc. 1,400 8 * Liberty Interactive Corp. QVC Group Class A 300 8 * Barnes & Noble Education Inc. 700 7 * Carrols Restaurant Group Inc. 454 7 Haverty Furniture Cos. Inc. 300 6 International Game Technology plc 335 6 * MGM Resorts International 234 5 * Caesars Entertainment Corp. 700 5 * Mattress Firm Holding Corp. 100 4 * J Alexander’s Holdings Inc. 365 4 * Cherokee Inc. 200 4 * Perry Ellis International Inc. 107 2 Consumer Staples (11.2%) Coca-Cola Co. 1,674,904 77,699 Altria Group Inc. 1,108,712 69,472 Procter & Gamble Co. 805,141 66,271 Wal-Mart Stores Inc. 877,877 60,126 PepsiCo Inc. 497,178 50,951 Philip Morris International Inc. 402,921 39,531 General Mills Inc. 499,098 31,618 Kimberly-Clark Corp. 234,890 31,595 Dr Pepper Snapple Group Inc. 318,006 28,436 CVS Health Corp. 246,099 25,528 Kroger Co. 614,159 23,492 Clorox Co. 183,844 23,175 ConAgra Foods Inc. 455,115 20,307 14 Growth and Income Fund Market Value • Shares ($000) Campbell Soup Co. 271,544 17,322 Colgate-Palmolive Co. 208,160 14,706 Mondelez International Inc. Class A 361,800 14,515 Sysco Corp. 278,139 12,997 Hershey Co. 140,205 12,911 Tyson Foods Inc. Class A 188,735 12,581 Coca-Cola Enterprises Inc. 240,810 12,219 Kraft Heinz Co. 149,300 11,729 Archer-Daniels-Midland Co. 261,437 9,493 Kellogg Co. 116,323 8,905 Constellation Brands Inc. Class A 44,700 6,754 Bunge Ltd. 73,800 4,182 Church & Dwight Co. Inc. 40,082 3,695 Mead Johnson Nutrition Co. 41,200 3,501 Walgreens Boots Alliance Inc. 40,000 3,370 Whole Foods Market Inc. 90,100 2,803 Costco Wholesale Corp. 15,320 2,414 Molson Coors Brewing Co. Class B 5,500 529 Hormel Foods Corp. 10,079 436 *,^ Pilgrim’s Pride Corp. 16,400 417 Spectrum Brands Holdings Inc. 3,600 393 * Edgewell Personal Care Co. 4,800 387 McCormick & Co. Inc. 1,390 138 Reynolds American Inc. 2,203 111 * Adecoagro SA 6,100 70 Brown-Forman Corp. Class B 700 69 * Sprouts Farmers Market Inc. 1,700 49 * Hain Celestial Group Inc. 900 37 Lancaster Colony Corp. 300 33 JM Smucker Co. 221 29 Dean Foods Co. 1,300 22 Flowers Foods Inc. 800 15 * SunOpta Inc. 3,200 14 * USANA Health Sciences Inc. 100 12 Energy (6.2%) Exxon Mobil Corp. 1,247,902 104,312 Schlumberger Ltd. 498,693 36,779 Phillips 66 309,140 26,768 Valero Energy Corp. 416,150 26,692 Tesoro Corp. 293,192 25,217 Chevron Corp. 256,768 24,496 Marathon Petroleum Corp. 488,380 18,158 * FMC Technologies Inc. 607,764 16,628 Ensco plc Class A 1,258,796 13,054 Anadarko Petroleum Corp. 233,913 10,893 Occidental Petroleum Corp. 149,483 10,229 Kinder Morgan Inc. 532,300 9,507 ^ Transocean Ltd. 974,592 8,908 National Oilwell Varco Inc. 270,072 8,399 Noble Corp. plc 751,100 7,774 * Cameron International Corp. 101,521 6,807 EOG Resources Inc. 93,125 6,759 Williams Cos. Inc. 398,500 6,404 ConocoPhillips 115,601 4,655 Devon Energy Corp. 161,617 4,435 Marathon Oil Corp. 234,812 2,616 Apache Corp. 40,654 1,984 *,^ Southwestern Energy Co. 146,440 1,182 Cabot Oil & Gas Corp. 35,900 815 Columbia Pipeline Group Inc. 31,950 802 ONEOK Inc. 24,116 720 Energen Corp. 16,530 605 *,^ Seadrill Ltd. 158,100 522 * Newfield Exploration Co. 12,806 426 ^ Cameco Corp. 31,100 399 EQT Corp. 4,400 296 Golar LNG Ltd. 12,100 217 Encana Corp. 18,500 113 Golar LNG Partners LP 6,580 97 * Memorial Resource Development Corp. 8,780 89 US Silica Holdings Inc. 3,900 89 CVR Energy Inc. 3,100 81 Euronav NV 6,245 64 * Cobalt International Energy Inc. 21,400 64 * Oasis Petroleum Inc. 8,000 58 Halliburton Co. 1,570 56 * Harvest Natural Resources Inc. 79,000 48 Frank’s International NV 2,582 43 EnLink Midstream LLC 3,600 40 * Kosmos Energy Ltd. 6,900 40 * TETRA Technologies Inc. 4,900 31 * Laredo Petroleum Inc. 3,500 28 Aegean Marine Petroleum Network Inc. 3,260 25 Teekay Corp. 2,800 24 Plains GP Holdings LP Class A 2,600 23 * InterOil Corp. 600 19 * Forum Energy Technologies Inc. 1,386 18 Baker Hughes Inc. 348 15 SemGroup Corp. Class A 400 9 * TransAtlantic Petroleum Ltd. 8,887 7 * Natural Gas Services Group Inc. 300 6 * Gener8 Maritime Inc. 800 6 Atwood Oceanics Inc. 600 5 * Pacific Drilling SA 9,240 5 * Weatherford International plc 400 3 * Willbros Group Inc. 1,447 3 California Resources Corp. 2,349 2 15 Growth and Income Fund Market Value • Shares ($000) Financials (14.6%) Wells Fargo & Co. 1,883,368 91,080 JPMorgan Chase & Co. 982,280 58,171 Citigroup Inc. 1,370,873 57,234 * Berkshire Hathaway Inc. Class B 381,002 54,057 Bank of New York Mellon Corp. 860,399 31,688 Travelers Cos. Inc. 261,597 30,531 Hartford Financial Services Group Inc. 622,160 28,669 Prologis Inc. 599,735 26,496 Crown Castle International Corp. 296,290 25,629 Bank of America Corp. 1,750,366 23,665 Aon plc 200,980 20,992 AvalonBay Communities Inc. 103,410 19,669 McGraw Hill Financial Inc. 179,237 17,741 Prudential Financial Inc. 223,411 16,135 Navient Corp. 1,266,200 15,156 Capital One Financial Corp. 215,763 14,955 Kimco Realty Corp. 482,864 13,897 Progressive Corp. 370,173 13,008 Huntington Bancshares Inc. 1,359,367 12,968 Discover Financial Services 253,927 12,930 Ameriprise Financial Inc. 135,708 12,758 American Express Co. 207,500 12,740 People’s United Financial Inc. 768,752 12,246 SunTrust Banks Inc. 337,726 12,185 Public Storage 42,769 11,797 Nasdaq Inc. 174,862 11,607 Fifth Third Bancorp 678,518 11,324 CME Group Inc. 115,000 11,046 Equinix Inc. 32,161 10,636 Macerich Co. 119,636 9,480 Moody’s Corp. 96,000 9,270 Allstate Corp. 135,704 9,142 Chubb Ltd. 75,217 8,962 Northern Trust Corp. 134,981 8,797 BlackRock Inc. 24,980 8,507 Aflac Inc. 127,785 8,068 US Bancorp 191,180 7,760 Extra Space Storage Inc. 77,970 7,287 Unum Group 224,671 6,947 Cincinnati Financial Corp. 102,416 6,694 * Synchrony Financial 232,983 6,677 Realty Income Corp. 105,198 6,576 Simon Property Group Inc. 30,618 6,359 Marsh & McLennan Cos. Inc. 101,980 6,199 Willis Towers Watson plc 50,101 5,945 Weyerhaeuser Co. 177,745 5,507 Intercontinental Exchange Inc. 22,440 5,277 Principal Financial Group Inc. 132,930 5,244 Welltower Inc. 74,424 5,161 Equity LifeStyle Properties Inc. 66,738 4,854 Voya Financial Inc. 160,600 4,781 First Horizon National Corp. 335,670 4,397 Lincoln National Corp. 109,651 4,298 General Growth Properties Inc. 135,130 4,017 * Realogy Holdings Corp. 91,000 3,286 Goldman Sachs Group Inc. 19,961 3,133 Torchmark Corp. 55,212 2,990 HCP Inc. 91,672 2,987 Regions Financial Corp. 371,847 2,919 Comerica Inc. 76,100 2,882 MetLife Inc. 65,472 2,877 Vornado Realty Trust 21,690 2,048 American International Group Inc. 36,700 1,984 Zions Bancorporation 75,950 1,839 Host Hotels & Resorts Inc. 109,233 1,824 Equity Residential 23,428 1,758 PNC Financial Services Group Inc. 20,100 1,700 State Street Corp. 25,980 1,520 Boston Properties Inc. 11,400 1,449 Apartment Investment & Management Co. 34,420 1,439 East West Bancorp Inc. 43,100 1,400 Four Corners Property Trust Inc. 76,404 1,371 Ventas Inc. 19,693 1,240 Charles Schwab Corp. 39,600 1,110 FNF Group 27,800 942 Synovus Financial Corp. 32,500 940 Essex Property Trust Inc. 3,427 801 Retail Properties of America Inc. 40,700 645 Radian Group Inc. 46,200 573 * Equity Commonwealth 19,800 559 Umpqua Holdings Corp. 31,596 501 * Santander Consumer USA Holdings Inc. 45,500 477 Franklin Resources Inc. 12,173 475 FNB Corp. 35,600 463 * E*TRADE Financial Corp. 17,500 429 Citizens Financial Group Inc. 19,500 409 Great Western Bancorp Inc. 14,800 404 KeyCorp 36,085 398 Axis Capital Holdings Ltd. 7,100 394 * MGIC Investment Corp. 50,800 390 16 Growth and Income Fund Market Value • Shares ($000) Assured Guaranty Ltd. 15,000 379 * Arch Capital Group Ltd. 5,100 363 Annaly Capital Management Inc. 35,300 362 TCF Financial Corp. 27,915 342 Empire State Realty Trust Inc. 18,400 323 ProAssurance Corp. 6,100 309 WR Berkley Corp. 5,400 303 * Essent Group Ltd. 12,000 250 National Health Investors Inc. 3,700 246 Post Properties Inc. 4,003 239 American Capital Agency Corp. 11,600 216 United Bankshares Inc. 5,288 194 Loews Corp. 4,900 187 Legg Mason Inc. 5,400 187 Wintrust Financial Corp. 4,100 182 Liberty Property Trust 5,400 181 Morgan Stanley 7,046 176 RLJ Lodging Trust 7,300 167 Ares Capital Corp. 11,136 165 Allied World Assurance Co. Holdings AG 4,500 157 UMB Financial Corp. 3,000 155 Prosperity Bancshares Inc. 3,300 153 MFA Financial Inc. 22,200 152 Aspen Insurance Holdings Ltd. 3,100 148 Care Capital Properties Inc. 5,500 148 Two Harbors Investment Corp. 18,500 147 Old Republic International Corp. 7,200 132 Trustmark Corp. 5,700 131 Hancock Holding Co. 5,200 119 Forest City Realty Trust Inc. Class A 5,500 116 Invesco Ltd. 3,706 114 * CBRE Group Inc. Class A 3,700 107 * Markit Ltd. 2,824 100 Washington Federal Inc. 4,400 100 * PHH Corp. 7,600 95 Hospitality Properties Trust 3,500 93 Cathay General Bancorp 3,200 91 BankUnited Inc. 2,600 90 * Stifel Financial Corp. 3,000 89 * Flagstar Bancorp Inc. 3,900 84 Brookline Bancorp Inc. 7,000 77 Camden Property Trust 900 76 Columbia Property Trust Inc. 3,400 75 Ryman Hospitality Properties Inc. 1,280 66 Blackstone Mortgage Trust Inc. Class A 2,000 54 SEI Investments Co. 1,200 52 * Beneficial Bancorp Inc. 3,480 48 Erie Indemnity Co. Class A 500 46 * FNFV Group 4,200 46 Financial Engines Inc. 1,400 44 Glacier Bancorp Inc. 1,700 43 BancorpSouth Inc. 2,000 43 Outfront Media Inc. 1,900 40 * Western Alliance Bancorp 1,200 40 * Ocwen Financial Corp. 15,000 37 Old National Bancorp 2,900 35 Iron Mountain Inc. 1,000 34 * NewStar Financial Inc. 3,572 31 Brixmor Property Group Inc. 1,200 31 United Community Banks Inc. 1,600 30 Greenhill & Co. Inc. 1,200 27 First Financial Bancorp 1,427 26 Meridian Bancorp Inc. 1,800 25 Southwest Bancorp Inc. 1,600 24 Monogram Residential Trust Inc. 2,400 24 Apollo Investment Corp. 4,000 22 Government Properties Income Trust 1,200 21 Omega Healthcare Investors Inc. 600 21 American Tower Corporation 200 20 Arbor Realty Trust Inc. 2,800 19 AG Mortgage Investment Trust Inc. 1,405 18 * Credit Acceptance Corp. 100 18 Columbia Banking System Inc. 600 18 HFF Inc. Class A 600 16 Argo Group International Holdings Ltd. 279 16 Anworth Mortgage Asset Corp. 3,400 16 Boston Private Financial Holdings Inc. 1,335 15 Ladder Capital Corp. 1,200 15 First Republic Bank 201 13 Credicorp Ltd. 100 13 * PRA Group Inc. 400 12 Valley National Bancorp 1,200 11 SL Green Realty Corp. 100 10 Raymond James Financial Inc. 200 10 Associated Banc-Corp 500 9 WP Carey Inc. 141 9 Washington REIT 300 9 American Equity Investment Life Holding Co. 500 8 Brown & Brown Inc. 211 8 Alexander & Baldwin Inc. 200 7 Brandywine Realty Trust 500 7 Sierra Bancorp 386 7 17 Growth and Income Fund Market Value • Shares ($000) Armada Hoffler Properties Inc. 600 7 West Bancorporation Inc. 352 6 Corrections Corp. of America 200 6 Hudson Pacific Properties Inc. 221 6 New Residential Investment Corp. 500 6 * OneMain Holdings Inc. Class A 200 5 THL Credit Inc. 445 5 Investors Bancorp Inc. 400 5 Banner Corp. 100 4 MVC Capital Inc. 457 3 * SLM Corp. 500 3 Artisan Partners Asset Management Inc. Class A 100 3 BB&T Corp. 82 3 CareTrust REIT Inc. 200 3 Suffolk Bancorp 100 3 FelCor Lodging Trust Inc. 300 2 Health Care (14.1%) Johnson & Johnson 1,313,633 142,135 Merck & Co. Inc. 1,186,200 62,762 Pfizer Inc. 1,967,361 58,313 Amgen Inc. 388,302 58,218 Gilead Sciences Inc. 540,006 49,605 Eli Lilly & Co. 633,075 45,588 Bristol-Myers Squibb Co. 619,692 39,586 Anthem Inc. 278,626 38,726 * Express Scripts Holding Co. 523,483 35,958 AbbVie Inc. 540,475 30,872 Cardinal Health Inc. 347,787 28,501 AmerisourceBergen Corp. Class A 241,530 20,904 Abbott Laboratories 492,213 20,589 McKesson Corp. 128,081 20,141 * Biogen Inc. 73,165 19,046 UnitedHealth Group Inc. 143,254 18,465 * Allergan plc 63,132 16,921 * HCA Holdings Inc. 211,046 16,472 Medtronic plc 204,548 15,341 Aetna Inc. 126,538 14,217 Thermo Fisher Scientific Inc. 99,770 14,126 Agilent Technologies Inc. 313,416 12,490 Zoetis Inc. 278,610 12,351 Cigna Corp. 78,292 10,745 Zimmer Biomet Holdings Inc. 77,500 8,264 * DaVita HealthCare Partners Inc. 109,400 8,028 * Boston Scientific Corp. 400,790 7,539 * Vertex Pharmaceuticals Inc. 75,000 5,962 Patterson Cos. Inc. 124,120 5,775 * Regeneron Pharmaceuticals Inc. 14,041 5,061 Stryker Corp. 42,850 4,597 Baxter International Inc. 109,531 4,500 Baxalta Inc. 102,118 4,126 Becton Dickinson and Co. 25,922 3,935 Humana Inc. 21,360 3,908 CR Bard Inc. 16,660 3,377 * Cerner Corp. 50,453 2,672 Universal Health Services Inc. Class B 20,095 2,506 Perrigo Co. plc 15,700 2,009 St. Jude Medical Inc. 32,797 1,804 * VCA Inc. 22,800 1,315 Quest Diagnostics Inc. 16,000 1,143 * United Therapeutics Corp. 9,300 1,036 * Hologic Inc. 22,200 766 * Intuitive Surgical Inc. 1,000 601 * Medivation Inc. 12,900 593 * Envision Healthcare Holdings Inc. 21,600 441 PerkinElmer Inc. 8,221 407 DENTSPLY SIRONA Inc. 6,241 385 * Community Health Systems Inc. 17,300 320 * VWR Corp. 7,900 214 * Myriad Genetics Inc. 4,500 168 * QIAGEN NV 7,456 167 * Pain Therapeutics Inc. 66,692 149 * Mallinckrodt plc 2,300 141 * Mylan NV 2,952 137 * IMS Health Holdings Inc. 5,000 133 * Rigel Pharmaceuticals Inc. 52,910 110 * Amicus Therapeutics Inc. 10,300 87 * Waters Corp. 620 82 * BioTelemetry Inc. 4,800 56 * AMAG Pharmaceuticals Inc. 2,300 54 * PAREXEL International Corp. 800 50 * Innoviva Inc. 3,600 45 * SciClone Pharmaceuticals Inc. 3,300 36 * Neurocrine Biosciences Inc. 800 32 * ARIAD Pharmaceuticals Inc. 4,400 28 * Triple-S Management Corp. Class B 1,065 26 * FibroGen Inc. 1,205 26 * BioCryst Pharmaceuticals Inc. 8,600 24 * Catalent Inc. 900 24 * Centene Corp. 370 23 * Imprivata Inc. 1,700 21 * Orthofix International NV 500 21 * OraSure Technologies Inc. 2,000 14 * Halyard Health Inc. 500 14 * ArQule Inc. 8,649 14 * Acorda Therapeutics Inc. 500 13 *,^ MannKind Corp. 6,200 10 18 Growth and Income Fund Market Value • Shares ($000) * Corcept Therapeutics Inc. 2,100 10 Bio-Techne Corp. 100 9 Bruker Corp. 300 8 * INC Research Holdings Inc. Class A 200 8 Owens & Minor Inc. 200 8 * OPKO Health Inc. 700 7 * Lexicon Pharmaceuticals Inc. 600 7 * Genocea Biosciences Inc. 923 7 * Syneron Medical Ltd. 899 7 * Threshold Pharmaceuticals Inc. 14,000 6 * BioScrip Inc. 2,800 6 * Momenta Pharmaceuticals Inc. 600 6 * Nektar Therapeutics 400 6 * Exact Sciences Corp. 800 5 Hill-Rom Holdings Inc. 100 5 * Puma Biotechnology Inc. 162 5 * Select Medical Holdings Corp. 400 5 * HealthStream Inc. 200 4 HealthSouth Corp. 100 4 * GTx Inc. 4,487 2 * RTI Surgical Inc. 400 2 Industrials (10.1%) General Electric Co. 1,971,808 62,684 General Dynamics Corp. 358,000 47,030 Northrop Grumman Corp. 159,763 31,617 Lockheed Martin Corp. 138,374 30,650 Boeing Co. 189,022 23,994 Cintas Corp. 246,355 22,125 Southwest Airlines Co. 491,554 22,022 Stanley Black & Decker Inc. 198,935 20,930 United Parcel Service Inc. Class B 168,417 17,763 * United Continental Holdings Inc. 274,125 16,409 Masco Corp. 518,000 16,291 PACCAR Inc. 271,492 14,848 Republic Services Inc. Class A 307,227 14,639 Pitney Bowes Inc. 648,770 13,975 Raytheon Co. 109,930 13,481 Union Pacific Corp. 163,400 12,999 Illinois Tool Works Inc. 123,550 12,656 Equifax Inc. 109,660 12,533 Delta Air Lines Inc. 252,248 12,279 Ingersoll-Rand plc 192,180 11,917 3M Co. 70,818 11,800 * United Rentals Inc. 189,259 11,770 Waste Management Inc. 193,980 11,445 * Quanta Services Inc. 506,486 11,426 FedEx Corp. 69,600 11,325 Caterpillar Inc. 140,504 10,754 Fluor Corp. 200,263 10,754 American Airlines Group Inc. 251,369 10,309 Allison Transmission Holdings Inc. 373,520 10,078 Tyco International plc 219,000 8,040 Honeywell International Inc. 67,900 7,608 * Spirit AeroSystems Holdings Inc. Class A 147,000 6,668 Snap-on Inc. 40,692 6,388 KAR Auction Services Inc. 152,700 5,824 Rockwell Automation Inc. 48,573 5,525 AMETEK Inc. 92,900 4,643 ADT Corp. 109,100 4,501 L-3 Communications Holdings Inc. 36,035 4,270 Dun & Bradstreet Corp. 33,330 3,436 Nielsen Holdings plc 63,570 3,348 CSX Corp. 125,152 3,223 Cummins Inc. 25,760 2,832 * AerCap Holdings NV 68,600 2,659 Danaher Corp. 27,692 2,627 United Technologies Corp. 25,085 2,511 Allegion plc 35,100 2,236 Deere & Co. 27,994 2,155 Expeditors International of Washington Inc. 44,000 2,148 CH Robinson Worldwide Inc. 27,200 2,019 * IHS Inc. Class A 15,259 1,895 Textron Inc. 48,883 1,782 Pentair plc 27,100 1,470 Roper Technologies Inc. 7,141 1,305 * JetBlue Airways Corp. 54,800 1,157 Norfolk Southern Corp. 11,300 941 Carlisle Cos. Inc. 9,300 925 * Armstrong World Industries Inc. 19,100 924 * HD Supply Holdings Inc. 26,800 886 Covanta Holding Corp. 47,300 798 BWX Technologies Inc. 19,900 668 * RPX Corp. 53,900 607 Dover Corp. 8,237 530 Hubbell Inc. Class B 4,769 505 * Kirby Corp. 5,280 318 * Continental Building Products Inc. 17,100 317 Kansas City Southern 3,600 308 Huntington Ingalls Industries Inc. 2,200 301 Xylem Inc. 7,000 286 Air Lease Corp. Class A 6,900 222 Joy Global Inc. 11,800 190 Nordson Corp. 2,300 175 West Corp. 7,011 160 19 Growth and Income Fund Market Value • Shares ($000) Watsco Inc. 1,100 148 Landstar System Inc. 2,100 136 Steelcase Inc. Class A 8,173 122 * Babcock & Wilcox Enterprises Inc. 5,100 109 Eaton Corp. plc 1,330 83 Albany International Corp. 2,100 79 SPX Corp. 4,703 71 * Rexnord Corp. 3,400 69 Barnes Group Inc. 1,924 67 Kaman Corp. 1,500 64 Woodward Inc. 1,100 57 * Hub Group Inc. Class A 1,400 57 Allegiant Travel Co. Class A 300 53 * NCI Building Systems Inc. 3,600 51 RR Donnelley & Sons Co. 3,000 49 * Moog Inc. Class A 1,000 46 Brady Corp. Class A 1,700 46 * ARC Document Solutions Inc. 9,800 44 * Masonite International Corp. 600 39 * MFC Bancorp Ltd. 19,512 39 JB Hunt Transport Services Inc. 440 37 * Mistras Group Inc. 1,487 37 * Atlas Air Worldwide Holdings Inc. 800 34 Knoll Inc. 1,517 33 * Jacobs Engineering Group Inc. 700 31 Matson Inc. 600 24 Quad/Graphics Inc. 1,800 23 Triumph Group Inc. 700 22 Seaspan Corp. Class A 1,200 22 * Air Transport Services Group Inc. 1,300 20 Ennis Inc. 1,000 20 * Hertz Global Holdings Inc. 1,700 18 * Huron Consulting Group Inc. 300 17 Hillenbrand Inc. 400 12 Mueller Water Products Inc. Class A 1,100 11 Exponent Inc. 200 10 * Blount International Inc. 1,012 10 * USG Corp. 400 10 Korn/Ferry International 300 9 * Navigant Consulting Inc. 500 8 IDEX Corp. 78 6 EnPro Industries Inc. 73 4 * Saia Inc. 143 4 * Roadrunner Transportation Systems Inc. 300 4 NN Inc. 206 3 Costamare Inc. 300 3 * Accuride Corp. 1,500 2 Information Technology (19.6%) Apple Inc. 1,875,902 204,455 Microsoft Corp. 2,198,413 121,418 Intel Corp. 1,979,582 64,039 International Business Machines Corp. 420,129 63,629 * Alphabet Inc. Class A 81,400 62,100 Visa Inc. Class A 757,077 57,901 * Alphabet Inc. Class C 53,755 40,045 Cisco Systems Inc. 1,267,117 36,075 Accenture plc Class A 297,748 34,360 Symantec Corp. 1,663,056 30,567 Broadcom Ltd. 158,144 24,433 Western Union Co. 1,179,693 22,756 * Facebook Inc. Class A 199,039 22,710 * Citrix Systems Inc. 264,510 20,785 HP Inc. 1,676,971 20,660 QUALCOMM Inc. 394,960 20,198 Intuit Inc. 188,629 19,619 Motorola Solutions Inc. 256,693 19,432 * Fiserv Inc. 181,561 18,625 CSRA Inc. 667,231 17,949 MasterCard Inc. Class A 184,236 17,410 Fidelity National Information Services Inc. 263,544 16,685 * Electronic Arts Inc. 248,548 16,432 Total System Services Inc. 332,768 15,833 Hewlett Packard Enterprise Co. 886,870 15,724 Xerox Corp. 1,235,842 13,792 NVIDIA Corp. 376,576 13,417 Juniper Networks Inc. 519,294 13,247 * VeriSign Inc. 140,300 12,422 Oracle Corp. 282,153 11,543 Texas Instruments Inc. 197,562 11,344 * F5 Networks Inc. 96,100 10,172 Corning Inc. 486,785 10,169 Paychex Inc. 183,411 9,906 * PayPal Holdings Inc. 243,970 9,417 TE Connectivity Ltd. 141,500 8,762 Lam Research Corp. 104,169 8,604 * Teradata Corp. 317,072 8,320 Computer Sciences Corp. 238,650 8,207 Harris Corp. 91,950 7,159 Automatic Data Processing Inc. 75,500 6,773 Analog Devices Inc. 78,900 4,670 EMC Corp. 168,640 4,494 Applied Materials Inc. 193,500 4,098 * eBay Inc. 167,400 3,994 CA Inc. 122,810 3,781 Seagate Technology plc 106,127 3,656 * Akamai Technologies Inc. 58,400 3,245 Western Digital Corp. 59,100 2,792 * LinkedIn Corp. Class A 22,262 2,546 20 Growth and Income Fund Market Value • Shares ($000) IAC/InterActiveCorp 35,700 1,681 * Flextronics International Ltd. 136,300 1,644 * Red Hat Inc. 22,060 1,644 Amdocs Ltd. 23,200 1,402 * VMware Inc. Class A 25,900 1,355 * Cadence Design Systems Inc. 53,927 1,272 * Micron Technology Inc. 109,908 1,151 * CoreLogic Inc. 31,700 1,100 FLIR Systems Inc. 33,036 1,089 * ANSYS Inc. 10,700 957 * Twitter Inc. 45,500 753 Marvell Technology Group Ltd. 68,200 703 * InterXion Holding NV 16,300 564 * Genpact Ltd. 20,400 555 * ON Semiconductor Corp. 56,000 537 * Trimble Navigation Ltd. 18,800 466 * Synopsys Inc. 8,800 426 * WebMD Health Corp. 6,200 388 Teradyne Inc. 15,900 343 * MicroStrategy Inc. Class A 1,900 341 Tessera Technologies Inc. 10,600 329 * CommScope Holding Co. Inc. 11,400 318 * Mellanox Technologies Ltd. 5,000 272 Brocade Communications Systems Inc. 25,200 267 * Polycom Inc. 22,500 251 Sabre Corp. 8,474 245 * Pandora Media Inc. 27,300 244 * Zebra Technologies Corp. 3,500 242 * OSI Systems Inc. 3,296 216 * Nuance Communications Inc. 10,700 200 * Sohu.com Inc. 4,000 198 * NCR Corp. 6,300 189 * Keysight Technologies Inc. 6,500 180 NIC Inc. 9,700 175 * VeriFone Systems Inc. 5,783 163 * Amkor Technology Inc. 27,700 163 * Blackhawk Network Holdings Inc. 4,564 157 * Calix Inc. 21,824 155 Leidos Holdings Inc. 2,900 146 Jabil Circuit Inc. 6,800 131 * Zynga Inc. Class A 51,500 117 * NetScout Systems Inc. 4,500 103 * Bankrate Inc. 11,132 102 * Cimpress NV 1,100 100 * Rackspace Hosting Inc. 4,400 95 * Qlik Technologies Inc. 3,200 93 Intersil Corp. Class A 6,700 90 * Net 1 UEPS Technologies Inc. 9,431 87 * Rambus Inc. 6,300 87 * RetailMeNot Inc. 10,782 86 * Photronics Inc. 8,200 85 * EchoStar Corp. Class A 1,907 84 SanDisk Corp. 1,100 84 * comScore Inc. 2,600 78 * II-VI Inc. 3,400 74 * QLogic Corp. 5,200 70 * SPS Commerce Inc. 1,600 69 Cabot Microelectronics Corp. 1,676 69 * DHI Group Inc. 7,700 62 * Angie’s List Inc. 7,285 59 Plantronics Inc. 1,500 59 InterDigital Inc. 910 51 * Verint Systems Inc. 1,200 40 Mentor Graphics Corp. 1,800 37 * Silicon Laboratories Inc. 800 36 * Semtech Corp. 1,600 35 * SunEdison Semiconductor Ltd. 5,400 35 * SunPower Corp. Class A 1,500 34 * TechTarget Inc. 4,200 31 Activision Blizzard Inc. 900 30 NVE Corp. 530 30 * XO Group Inc. 1,821 29 * ShoreTel Inc. 3,700 28 * Knowles Corp. 2,000 26 * Celestica Inc. 2,300 25 * Ixia 2,000 25 * FormFactor Inc. 3,360 24 Belden Inc. 394 24 * Web.com Group Inc. 1,200 24 * Alliance Data Systems Corp. 100 22 * Progress Software Corp. 900 22 * United Online Inc. 1,500 17 * Blucora Inc. 3,300 17 * Zix Corp. 4,300 17 EVERTEC Inc. 1,200 17 MKS Instruments Inc. 400 15 Microchip Technology Inc. 300 14 * Orbotech Ltd. 600 14 Xilinx Inc. 300 14 NetApp Inc. 500 14 * ACI Worldwide Inc. 600 12 * Cognizant Technology Solutions Corp. Class A 196 12 * Endurance International Group Holdings Inc. 1,100 12 Amphenol Corp. Class A 200 12 * ARRIS International plc 500 11 * Ultratech Inc. 515 11 * VASCO Data Security International Inc. 700 11 * Sigma Designs Inc. 1,500 10 * Veeco Instruments Inc. 500 10 * Quotient Technology Inc. 800 9 * Entegris Inc. 600 8 * Diodes Inc. 400 8 Growth and Income Fund Market Value • Shares ($000) * Monster Worldwide Inc. 2,400 8 * Yandex NV Class A 500 8 Maxim Integrated Products Inc. 203 7 * TTM Technologies Inc. 968 6 * Ciber Inc. 2,844 6 * BlackBerry Ltd. 700 6 * Brightcove Inc. 900 6 * Bazaarvoice Inc. 1,700 5 * Anixter International Inc. 100 5 * Zillow Group Inc. Class A 200 5 * Infinera Corp. 300 5 * Kemet Corp. 2,000 4 * GoDaddy Inc. Class A 100 3 * Fortinet Inc. 100 3 * Advanced Micro Devices Inc. 900 3 * Lionbridge Technologies Inc. 500 3 * VirnetX Holding Corp. 504 2 Materials (3.6%) Air Products & Chemicals Inc. 246,154 35,459 Sealed Air Corp. 635,836 30,527 LyondellBasell Industries NV Class A 263,100 22,516 Sherwin-Williams Co. 77,052 21,934 Dow Chemical Co. 422,863 21,507 Avery Dennison Corp. 263,864 19,027 Monsanto Co. 150,520 13,207 Ball Corp. 160,906 11,471 PPG Industries Inc. 76,327 8,510 Mosaic Co. 292,790 7,905 Praxair Inc. 48,390 5,538 Eastman Chemical Co. 63,801 4,608 Newmont Mining Corp. 131,100 3,485 Ecolab Inc. 26,100 2,911 Martin Marietta Materials Inc. 10,800 1,723 Freeport-McMoRan Inc. 150,700 1,558 Vulcan Materials Co. 14,200 1,499 Graphic Packaging Holding Co. 107,600 1,383 International Paper Co. 32,956 1,353 Westlake Chemical Corp. 22,900 1,060 Celanese Corp. Class A 15,487 1,014 International Flavors & Fragrances Inc. 8,848 1,007 Nucor Corp. 19,900 941 CF Industries Holdings Inc. 26,185 821 * Crown Holdings Inc. 13,300 660 Reliance Steel & Aluminum Co. 4,500 311 * Berry Plastics Group Inc. 7,811 282 EI du Pont de Nemours & Co. 3,700 234 Potash Corp. of Saskatchewan Inc. 11,200 191 SunCoke Energy Inc. 22,600 147 Ferroglobe plc 13,700 121 * Axalta Coating Systems Ltd. 3,500 102 * Headwaters Inc. 5,000 99 * Century Aluminum Co. 13,600 96 Valspar Corp. 807 86 Materion Corp. 2,900 77 * Constellium NV Class A 13,300 69 * Turquoise Hill Resources Ltd. 21,550 55 * Ferro Corp. 3,700 44 * Owens-Illinois Inc. 2,500 40 Schweitzer-Mauduit International Inc. 1,200 38 Bemis Co. Inc. 700 36 Eldorado Gold Corp. 10,400 33 Orion Engineered Carbons SA 2,088 29 * Boise Cascade Co. 1,400 29 Mercer International Inc. 2,800 26 * Novagold Resources Inc. 4,400 22 Silgan Holdings Inc. 400 21 Allegheny Technologies Inc. 1,200 20 KMG Chemicals Inc. 700 16 PH Glatfelter Co. 640 13 Mesabi Trust 2,015 12 * Flotek Industries Inc. 1,600 12 Kaiser Aluminum Corp. 100 8 * Intrepid Potash Inc. 5,500 6 Sonoco Products Co. 117 6 Olin Corp. 200 3 * Stillwater Mining Co. 298 3 Other (0.2%) SPDR S&P rust 55,572 11,423 * Safeway Inc. CVR (Casa Ley) Exp. 01/30/2018 75,810 10 * Safeway Inc. CVR (PDC) Exp. 01/30/2017 75,810 4 * Biosante Pharmaceutical Inc. CVR 4,189 — Telecommunication Services (2.9%) AT&T Inc. 2,634,359 103,188 Verizon Communications Inc. 1,038,048 56,138 CenturyLink Inc. 479,774 15,333 * Level 3 Communications Inc. 114,600 6,057 Frontier Communications Corp. 78,800 440 Telephone & Data Systems Inc. 9,800 295 22 Growth and Income Fund Market Value • Shares ($000) * Sprint Corp. 10,738 37 Inteliquent Inc. 1,100 18 * Globalstar Inc. 7,900 12 Utilities (3.2%) American Electric Power Co. Inc. 287,260 19,074 Southern Co. 354,870 18,357 Entergy Corp. 229,976 18,233 FirstEnergy Corp. 489,457 17,606 Ameren Corp. 314,425 15,753 Exelon Corp. 417,410 14,968 PPL Corp. 378,286 14,401 Public Service Enterprise Group Inc. 295,273 13,919 Duke Energy Corp. 160,390 12,940 NextEra Energy Inc. 84,240 9,969 Sempra Energy 80,610 8,387 Consolidated Edison Inc. 104,932 8,040 CenterPoint Energy Inc. 300,610 6,289 Dominion Resources Inc. 74,984 5,633 PG&E Corp. 62,985 3,761 Pinnacle West Capital Corp. 46,235 3,471 DTE Energy Co. 29,619 2,685 SCANA Corp. 23,800 1,670 NiSource Inc. 35,040 826 * Dynegy Inc. 44,100 634 * Calpine Corp. 25,700 390 Edison International 3,860 277 Atlantic Power Corp. 104,726 258 Xcel Energy Inc. 5,860 245 Atmos Energy Corp. 2,500 186 Eversource Energy 2,430 142 Great Plains Energy Inc. 3,700 119 New Jersey Resources Corp. 2,300 84 Laclede Group Inc. 1,000 68 PNM Resources Inc. 1,800 61 OGE Energy Corp. 1,300 37 Pattern Energy Group Inc. Class A 1,590 30 Avista Corp. 441 18 WGL Holdings Inc. 200 14 El Paso Electric Co. 300 14 ONE Gas Inc. 200 12 MDU Resources Group Inc. 400 8 Total Common Stocks (Cost $5,267,587) Temporary Cash Investments (2.7%) 1 Money Market Fund (2.5%) Vanguard Market Liquidity Fund, 0.495% 157,662,748 157,663 Face Market Amount Value • ($000) ($000) U.S. Government and Agency Obligations (0.2%) Federal Home Loan Bank Discount Notes, 0.245%, 4/20/16 2,000 1,999 Federal Home Loan Bank Discount Notes, 0.260%, 4/27/16 500 500 Federal Home Loan Bank Discount Notes, 0.290%, 4/29/16 5,000 4,999 6 Freddie Mac Discount Notes, 0.220%, 4/15/16 2,300 2,300 Total Temporary Cash Investments (Cost $167,461) Total Investments (100.3%) (Cost $5,435,048) Amount ($000) Other Assets and Liabilities (-0.3%) Other Assets Investment in VGI 526 Receivables for Investment Securities Sold 63,280 Receivables for Accrued Income 7,983 Receivables for Capital Shares Issued 2,719 Other Assets 12 Total Other Assets 74,520 Liabilities Payables for Investment Securities Purchased (69,623) Collateral for Securities on Loan (6,656) Payables to Investment Advisor (1,249) Payables for Capital Shares Redeemed (5,597) Payables to Vanguard (12,821) Other Liabilities (261) Total Liabilities Net Assets (100%) At March 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,340,405 Undistributed Net Investment Income 28,866 Accumulated Net Realized Gains 41,438 Unrealized Appreciation (Depreciation) Investment Securities 846,373 Futures Contracts 2,652 Net Assets 23 Growth and Income Fund Amount ($000) Investor Shares—Net Assets Applicable to 70,092,671 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,809,708 Net Asset Value Per Share— Investor Shares $40.09 Admiral Shares—Net Assets Applicable to 52,711,280 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 3,450,026 Net Asset Value Per Share— Admiral Shares $65.45 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
